DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/146,104 filed 09/28/2018.

Information Disclosure Statement
The information disclosure statement filed 11/19/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jeff Lloyd on 11/30/2021, 12/09/2021 and 12/20/2021.
Examiner proposed amending independent claim 21 to further include the limitation “wherein the second bending portion is the lowermost portion of the second portion that is closest to the insulating substrate and that is spaced apart from the first pad”.
Examiner proposed amending dependent claim 23 to remove the limitation “wherein the bending portion is bent toward the first pad, and wherein the lower most portion of the second portion is vertically overlapped with the second layer of the first pad, and not vertically overlapped with the first layer of the first pad” and to add the new limitation “wherein the lowermost portion of the second portion is not vertically overlapped with the first layer of the first pad, and not vertically overlapped with the second layer of the first pad”. This amendment is necessary since applicant is now claiming the features of Fig. 5B rather than Fig. 5C, as originally claimed in this current application. Amended independent claim 21 claims the features of Fig. 5B.
Examiner proposed amending independent claim 33 to include the limitations of dependent claims 32, 35, 40.
Furthermore, in this Corrected Notice of Allowance, independent claim 21 is further amended by deleting the limitation “the second layer of”.
See proposed examiner’s amendments below.

CLAIMS

1-20. (Cancelled)

21. (Currently Amended) A circuit substrate comprising:
an insulating substrate;
a first pad disposed on the insulating substrate;
a first conductive layer disposed on the first pad;

wherein the first conductive layer includes a first portion vertically overlapped with 
wherein the second portion includes a first bending portion bent a second bending portion bent outward, and
wherein the second bending portion is the lowermost portion of the second portion that is closest to the insulating substrate and that is spaced apart from the first pad.

22. The circuit substrate of claim 21,
wherein the first pad includes a first layer, and a second layer disposed on the first layer to be vertically overlapped with the first layer.


23. (Currently Amended) The circuit substrate of claim 22,


wherein the lowermost portion of the second portion is not vertically overlapped with the first layer of the first pad, and not vertically overlapped with the second layer of the first pad.


24. The circuit substrate of claim 22,
wherein the insulating substrate includes a top surface and a bottom surface opposite to the top surface,
wherein the first pad is disposed on the top surface of the insulating substrate,
wherein a second pad is disposed on the bottom surface of the insulating substrate.

25. The circuit substrate of claim 24,
wherein the second pad includes a top surface corresponding to the bottom surface of the insulating substrate, and a bottom surface opposite to the top surface of the second pad,
wherein a second conductive layer disposed on the bottom surface of the second pad.

26. The circuit substrate of claim 25,
wherein a first distance between a top surface of the first conductive layer and the top surface of the insulating substrate is different from a second distance between a bottom surface of the second conductive layer and the bottom surface of the insulating substrate.

27. The circuit substrate of claim 26,
wherein first distance is greater than the second distance.

28. The circuit substrate of claim 27,
wherein the first conductive layer is connected to the wire, and the second conductive layer is connected to a solder.

29. The circuit substrate of claim 24,
wherein the second layer of the first pad includes a top surface corresponding to the first conductive layer, a bottom surface corresponding to the first layer of the first pad, and a side surface disposed between the top surface of the first pad and the bottom surface of the first pad,
wherein a first height between the top surface of the insulating substrate and the lowermost portion of the first conductive layer is less than a second height between the top surface of the insulating substrate and the top surface of the second layer.

30. The circuit substrate of claim 22,
wherein a width of the first conductive layer is greater than a width of the second layer of the first pad,
wherein the width of the second layer of the first pad is greater than a width of the first layer of the first pad.

31. The circuit substrate of claim 29,
wherein the lowermost portion of the first conductive layer is spaced apart from the side surface of the second layer of the first pad.

32. The circuit substrate of claim 31,
wherein a part of the second portion of the first conductive layer contacts the side surface of the second layer of the first pad.

33. (Currently Amended) A circuit substrate comprising:
an insulating substrate;
a first pad disposed on the insulating substrate;
a first conductive layer disposed on the first pad;
wherein the first pad includes a first layer, and a second layer disposed on the first layer to be vertically overlapped with the first layer,
wherein the first conductive layer includes a first portion vertically overlapped with the second layer of the first pad, and a second portion extended to outwards from the first portion to be not vertically overlapped with the second layer of the first pad,
wherein the second portion includes a bending portion that is bent toward the insulating substrate,

wherein the second layer of the first pad includes a top surface corresponding to the first conductive layer, and a bottom surface corresponding to the first layer of the first pad,
wherein the insulating substrate includes a top surface corresponding to the first pad, and a bottom surface opposite to the top surface of the insulating substrate,
wherein a first height between the top surface of the second layer of the first pad and the top surface of the insulating substrate is greater than a second height between the second portion of the first conductive layer and the top surface of the insulating substrate,

wherein a part of the second portion of the first conductive layer is spaced apart from the second layer of the first pad, and
wherein another part of the second portion of the first conductive layer contacts a side surface of the second layer of the first pad.

34. The circuit substrate of claim 33,
wherein a width of the first layer is less than a width of the second layer,
wherein the width of the second layer is less than a width of the first conductive layer.

35. (Cancelled) 




36. (Currently Amended) The circuit substrate of claim 33,
wherein the first pad is disposed on the top surface of the insulating substrate,
wherein a second pad is disposed on the bottom surface of the insulating substrate.

37. The circuit substrate of claim 36,
wherein the second pad includes a top surface corresponding to the bottom surface of the insulating substrate, and a bottom surface opposite to the top surface of the second pad,
wherein a second conductive layer disposed on the bottom surface of the second pad.

38. The circuit substrate of claim 37,
wherein a first distance between a top surface of the first conductive layer and the top surface of the insulating substrate is different from a second distance between a bottom surface of the second conductive layer and the bottom surface of the insulating substrate.

39. The circuit substrate of claim 38,
wherein the first distance is greater than the second distance.

40. (Cancelled) 


Allowable Subject Matter
Claims 21-34, 36-39 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 21, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 21 with the allowable feature being; A circuit substrate comprising: an insulating substrate;
a first pad disposed on the insulating substrate; a first conductive layer disposed on the first pad; wherein the first conductive layer includes a first portion vertically overlapped with the first pad, and a second portion extended to outwards from the first portion to be not vertically overlapped with the first pad, wherein the second portion includes a first bending portion bent toward the insulating substrate, and a second bending portion bent outward, and wherein the second bending portion is the lowermost portion of the second portion that is closest to the insulating substrate and that is spaced apart from the first pad.
          Therefore, claim 21 and its dependent claims 22-32 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 33 with the allowable feature being; A circuit substrate comprising: an insulating substrate; a first pad disposed on the insulating substrate; a first conductive layer disposed on the first pad; wherein the first pad includes a first layer, and a second layer disposed on the first layer to be vertically overlapped with the first layer, wherein the first conductive layer includes a first portion vertically overlapped with the second layer of the first pad, and a second portion extended to outwards from the first portion to be not vertically overlapped with the second layer of the first pad, wherein the second portion includes a bending portion that is bent toward the insulating substrate, wherein the second layer of the first pad includes a top surface corresponding to the first conductive layer, and a bottom surface corresponding to the first layer of the first pad, wherein the insulating substrate includes a top surface corresponding to the first pad, and a bottom surface opposite to the top surface of the insulating substrate, wherein a first height between the top surface of the second layer of the first pad and the top surface of the insulating substrate is greater than a second height between the second portion of the first conductive layer and the top surface of the insulating substrate, wherein a part of the second portion of the first conductive layer is spaced apart from the second layer of the first pad, and wherein another part of the second portion of the first conductive layer contacts a side surface of the second layer of the first pad.
          Therefore, claim 33 and its dependent claims 34, 36-39 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847